            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES PIAZZA, et al.,                            No. 4:19-CV-00180

           Plaintiffs,                           (Judge Brann)

     v.

BRENDAN YOUNG, et al.,

          Defendants.

                                   ORDER

    AND NOW, this 2nd day of June 2021, IT IS HEREBY ORDERED that:

    1.    Defendants’ motions to quash (Doc. 550 and Doc. 582) are

          GRANTED.

    2.    Plaintiffs’ motion to compel discovery (Doc. 585) is GRANTED.

          a.     Joshua Kurczewski and Alpha Upsilon shall produce the

                 relevant discovery within 30 days.

          b.     Mr. Kurczewski and Alpha Upsilon will identify any discovery

                 produced pursuant to the accompanying Memorandum Opinion

                 as confidential by placing a legend on each page of the

                 document that reads “Confidential – Subject to Protective

                 Order.” Any non-document file will be identified through

                 similar appropriate means to be determined by Mr. Kurczewski

                 and/or Alpha Upsilon.
c.    Any Party that receives any document or file marked as

      confidential may use such document or file only for the

      purposes of this litigation and may not disclose the document

      publicly or to any third party other than expert witnesses or

      other individuals employed specifically for the purposes of this

      litigation.

     i.      Any third party to receive such document or file will sign

             a confidentiality agreement to ensure that the document

             or file is not disseminated further.

d.    If and when a Party wishes to file a document or file identified

      as confidential pursuant to this Order (whether in support of a

      motion or otherwise), that Party shall file such document or file

      under seal.

                                  BY THE COURT:


                                  s/ Matthew W. Brann
                                  Matthew W. Brann
                                  United States District Judge




                            -2-
